 

Exhibit 10.1

 

AMENDMENT NO. 11 AGREEMENT

 

This Amendment No. 11 Agreement (this “Amendment”) is dated as of January 9,
2019 by and between Dominion Capital LLC (the “Holder”) and DPW Holdings, Inc.,
a Delaware corporation (the “Company”).

 

Recitals

 

A.The Company has executed various documents concerning credit extended by the
Holder, including, without limitation, the Securities Purchase Agreement dated
as of May 15, 2018 (the “May Agreement”), and, more specifically, the Senior
Secured Convertible Promissory Note dated May 15, 2018 and originally due
November 15, 2018 (the “May Note”), the Senior Secured Convertible Promissory
Note dated July 2, 2018 and due January 1, 2019 (the “July Note”) acquired
pursuant to a Securities Purchase Agreement dated as of July 2, 2018 (the “July
Agreement”) and the Senior Secured Convertible Promissory Note dated September
2, 2018 (the “September Note,” and together with the May Note and the July Note,
the “Notes”) acquired pursuant to a Securities Purchase Agreement dated as of
September 2, 2018 (the “September Agreement”), as such documents have been
amended to date, and the Transaction Documents (as such term is defined in each
of the May Agreement, the July Agreement and the September Agreement).

 

B.The Holder and the Company desire to further amend the May Note as set forth
herein.

 

NOW, THEREFORE, for TEN DOLLARS ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

1.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the May Note, the July Note and the
September Note, as applicable, and the other Transaction Documents.

 

2.Amendments.

 

a.The May Note is hereby amended as follows: By replacing Section 2(f), which
currently provides (as modified by Amendment No. 9 Agreement):

 

f)       Amortization. Commencing on January 2, 2019 and continuing every month
thereafter on the first Business Day of such month for a period of twelve (12)
months (each, an “Amortization Payment Date”), the Company shall redeem the
principal amount of $309,192.71 plus accrued but unpaid interest of $41,924.43
for eleven (11) payments and the principal amount of $1,011,426.83 plus accrued
but unpaid interest of $41,924.43 for the twelve (12th) payment in accordance
with the Amortization Payment Schedule set forth on Schedule 2(f) hereto (each,
an “Amortization Payment”). Each Amortization Payment shall be made in cash or
Bitcoin in the amounts set forth on Schedule 2(f) hereto. Any outstanding unpaid
principal and accrued interest on this Note as of the Maturity Date will be due
and payable on the Maturity Date in cash. The two Amortization Payments that
were due and are currently in arrears from September 30, 2018 and October 31,
2018, each in the principal amount of $309,192.71 and interest of $41,924.43
(each, a “December Payment,” and collectively, the “December Payments”), shall
be satisfied by the issuance of an aggregate of 1,097,241 shares of Common Stock
per each December Payment due (collectively, the “December Shares”), as
requested by the Holder, in its sole discretion, in whole or in part, provided,
that there is an effective registration statement covering such December Shares.
Should the Holder not have requested payment of the December Payments in the
December Shares noted herein by December 14, 2018, the Company shall remit to
the Holder USD via wire transfer in available funds of $877,792.86 or
$965,572.15 in Bitcoin by December 17, 2018 in full satisfaction of the December
Payments due in accordance with the terms of the May Note. The Amortization
Payment due on January 2, 2019, in the principal amount of $309,192.71 and
interest of $41,924.43 (the “January Payment”), shall be satisfied by the
issuance of an aggregate of 877,793 shares of Common Stock (the “January
Shares”), as requested by the Holder, in its sole discretion, in whole or in
part, provided, that there is an effective registration statement covering such
January Shares. Should the Holder not have requested payment of the January
Payment in the January Shares noted herein by December 31, 2018, the Company
shall remit to the Holder USD via wire transfer in available funds of
$351,117.14 or $386,228.85 in Bitcoin by January 2, 2019 in full satisfaction of
the January Payment due in accordance with the terms of the May Note. If the
Holder requests payment of the December Payments and the January Payment to be
made in December Shares and January Shares, respectively, upon the sale of the
December Shares and January Shares the Holder’s daily sales shall be limited to
not exceed fifteen percent (15%) of the total number of shares of the Company’s
Common Stock traded on that day. Further, in the event that the sale of the
December Shares and/or the January Shares does not each net to the Holder
proceeds at least equal to 103% of the amount of the December Payment and the
January Payment, respectively, upon request of the Holder, the Company shall pay
the difference to the Holder in cash (the “True-Up Cash”). The Company shall pay
the True-Up Cash to the Holder within ten (10) Trading Days after the Holder
requests such payments and delivers to the Company a spreadsheet evidencing its
trades.

 



 

 

 

And substituting in lieu thereof:

 

f)       Amortization. Commencing on January 2, 2019 and continuing every month
thereafter on the first Business Day of such month for a period of twelve (12)
months (each, an “Amortization Payment Date”), the Company shall redeem the
principal amount of $309,192.71 plus accrued but unpaid interest of $41,924.43
for eleven (11) payments and the principal amount of $702,234.12 plus accrued
but unpaid interest of $41,924.43 for the twelfth (12th) payment in accordance
with the Amortization Payment Schedule set forth below (each, an “Amortization
Payment”). Each Amortization Payment shall be made in cash or Bitcoin. Any
outstanding unpaid principal and accrued interest on this Note as of the
Maturity Date of December 31, 2019 will be due and payable on such Maturity Date
in cash. The December 31, 2019 Amortization Payment is due and payable on
December 31, 2019 and the Company agrees that no grace period shall be extended
by the Holder.

 

 [table.jpg]



 

 

The two Amortization Payments that were due and are currently in arrears from
September 30, 2018 and October 31, 2018, each in the principal amount of
$309,192.71 and interest of $41,924.43 (each, a “December Payment,” and
collectively, the “December Payments”), shall be satisfied by the issuance of an
aggregate of 1,097,241 shares of registered Common Stock per each December
Payment due (collectively, the “December Shares”), as requested by the Holder,
in its sole discretion, in whole or in part.

 

The Amortization Payment due on January 2, 2019 in the principal amount of
$309,192.71 and interest of $41,924.43 (the “January Payment”) shall be
satisfied by the issuance of an aggregate of 877,793 shares of registered Common
Stock (the “January Shares”), as requested by the Holder, in its sole
discretion, in whole or in part.

 

The Amortization Payments due on February 1, 2019 and on the first of each month
thereafter through and including November 1, 2019, in the principal amount of
$309,192.71 and interest of $41,924.43 (each, a “2019 Monthly Payment,” and
collectively, the “2019 Monthly Payments”), shall each be satisfied by the
issuance of Common Stock (the “2019 Monthly Shares”), as requested by the
Holder, in its sole discretion at any time prior to the Amortization Payment
Date noted above, in whole or in part, provided, that there is an effective
registration statement and the Company has received NYSE American approval
covering such 2019 Monthly Shares. The 2019 Monthly Shares for each 2019 Monthly
Payment shall be issued at a price equal to the greater of (a) $0.12 per share
or (b) 80% of the lowest daily VWAP in the three (3) days prior to the date of
issuance of the 2019 Monthly Shares, but not to exceed $0.40 per share. The
Company shall have the right to pay cash for an Amortization Payment within 72
hours by advising the Holder via email within two hours of receipt of any
amortization conversion notice submitted prior to the due date of such
Amortization Payment. The Company shall make such cash payment for the entire
principal amount of $309,192.71 and interest of $41,924.43 within three (3)
trading days and no grace period shall be extended for this payment.

 



Date Principal Amount Principal Payment Interest Payment 8/31/2018 $
5,030,932.06 December Payments $ 618,385.42 $ 41,924.43 1/2/2019 $ 309,192.71 $
41,924.43 2/1/2019 $ 309,192.71 $ 41,924.43 3/1/2019 $ 309,192.71 $ 41,924.43
4/1/2019 $ 309,192.71 $ 41,924.43 5/1/2019 $ 309,192.71 $ 41,924.43 6/3/2019 $
309,192.71 $ 41,924.43 7/1/2019 $ 309,192.71 $ 41,924.43 8/1/2019 $ 309,192.71 $
41,924.43 9/2/2019 $ 309,192.71 $ 41,924.43 10/1/2019 $ 309,192.71 $ 41,924.43
11/1/2019 $ 309,192.71 $ 41,924.43 12/2/2019 $ 309,192.71 $ 41,924.43 12/31/2019
$ 702,234.12 $ 41,924.43 Totals $ 5,030,932.06 $ 586,942.07

 







-2- 

 

 

If the Holder requests payment of the December Payments, the January Payment and
the 2019 Monthly Payments to be made in December Shares, January Shares and 2019
Monthly Shares, respectively, upon the sale of the December Shares, January
Shares and 2019 Monthly Shares the Holder’s daily sales shall be limited to
fifteen percent (15%) of the total number of shares of the Company’s Common
Stock traded on that day.

 

Further, in the event that the sale of the December Shares and/or the January
Shares does not each net payment to the Holder proceeds at least equal to 103%
of the amount of the December Payment and the January Payment, respectively,
upon request of the Holder, the Company shall pay the difference for each
payment to the Holder in cash (the “True-Up Cash”). The Company shall pay the
True-Up Cash for each payment to the Holder within ten (10) Trading Days after
the Holder requests such payments and delivers to the Company a spreadsheet
evidencing its trades.

 

b.Any gross trading proceeds received by the Holder by February 25, 2019 from
the sale of shares of Common Stock from the March 2019 through November 2019
Amortization Payments shall defer, until August 15, 2019, dollar for dollar, the
payment due under the July Note and September Note by February 27, 2019
(inclusive of the grace period of seven trading days memorialized in the
Amendment No. 9 Agreement) such payment due as memorialized in the Amendment No.
10 Agreement.

 

c.Any gross trading proceeds, less any gross trading proceeds applied by the
Holder in Section 2.b (above), received by the Holder after February 26, 2019
until May 22, 2019 from the sale of shares of Common Stock from the March 2019
through November 2019 Amortization Payments shall defer, until August 15, 2019,
dollar for dollar, the payment due under the July Note and September Note by May
24, 2019 (inclusive of the grace period of seven trading days memorialized in
the Amendment No. 9 Agreement) such payment due as memorialized in the Amendment
No. 10 Agreement.

 

d.On and after the date hereof, with respect to the Company’s debt obligations
evidenced by certain junior notes that amount, in the aggregate, to
approximately $3 million in indebtedness (the “Lenders’ Notes” or, in reference
to the lenders as a class of holders of securities, the “Lenders,” each a
“Lender”), the Holder agrees, provided the terms of the settlement of no less
than 66.67% of the aggregate principal value of the Lenders’ Notes are no more
favorable than the terms herein, to waive: (i) any actions with respect to the
cross default provisions of the Notes if the Company settles such outstanding
debt obligations with the Lenders no later than ten (10) trading days after the
date hereof, (ii) the application of Sections 5 (i) and (j) of each of the
Notes, and (iii) any adjustment to the interest rate and balance due on such
Notes triggered by the proposed amendment to the Lenders’ Notes, provided there
are no adjustments to the interest rate and balance due to the Lenders related
to the default provision terms of their respective debt obligations. However, if
the settlement of the Lenders’ outstanding debt obligations provides for the
issuance of shares of the Company’s Common Stock, then such waiver is
conditioned upon the Lenders’ agreement to limit the aggregate number of shares
sold to nineteen and one half percent (19.5%), with no one Lender above seven
and one half percent (7.5%), of the total number of shares of the Company’s
Common Stock traded on that day. For the avoidance of doubt, the Holder does not
waive any of its rights under the Notes except as otherwise set forth herein.
Provided, further that nothing contained herein or in any other agreement, as
amended and restated, including any amendment of any other Lenders’ Notes, and
no action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder, or the Lenders, in the event the Company shall settle with such Lenders,
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Holder, any other holder of the securities,
including the Lenders, are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Amendment
or any other agreement, and the Company acknowledges that the Holder and the
Lenders are not acting in concert or as a group with respect to such obligations
or the transactions contemplated by this Amendment or any other agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled independently to protect
and enforce its rights, including, without limitation, the rights arising out of
this Amendment and the Transaction Documents.

 



-3- 

 

 

e.The Company agrees that any debt obligation incurred by the Company shall not
have a maturity date prior to January 5, 2020 without the Holder’s prior written
consent. So long as the Notes remain outstanding, the Company further agrees
that it shall comply with any of its obligations to any creditors of the
Company.

 

f.The Holder covenants and agrees that neither it, nor any Affiliate acting on
its behalf or pursuant to any understanding with it will execute any Short Sales
(as such term is defined in the May Agreement) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Company’s Common Stock) during the period commencing with the execution of this
Agreement and ending on the earlier of the Maturity Date of the Notes or the
full repayment or conversion of the Notes; provided that this provision shall
not prohibit any sales made where a corresponding Notice of Conversion is
tendered to the Company and the shares of Common Stock received upon such
conversion are used to close out such sale; provided, further that this
provision shall not operate to restrict a Holder’s trading under any prior
securities purchase agreement containing contractual rights that explicitly
protects such trading in respect of the previously issued securities.

 

3.       Representations and Warranties. When the Company signs this Amendment,
the Company represents and warrants to the Holder that: (a) this Amendment is
within the Company’s powers, has been duly authorized, does not conflict with
any of the Company’s organizational papers and is the legal, valid and binding
obligation of the Company enforceable against it in accordance with its terms,
and (b) that the person or persons executing this Amendment on behalf of the
Company are duly appointed officers or other representatives of the Company with
authority to execute and deliver this Amendment on behalf of the Company.

 

4.       Conditions. This Amendment will be effective when all of the following
conditions shall have been satisfied, as determined by the Holder in its sole
discretion and the Holder shall have accepted this Amendment (notice of which
acceptance is hereby waived by the Company).

 

a.The Holder has received evidence that the execution, delivery and performance
by the Company of this Amendment and any instrument or agreement required under
this Amendment have been duly authorized.

 

b.This Amendment has been executed by the Company and the Holder.

 

c.The Company has agreed to file a registration statement to register the
620,000 shares of Common Stock due to the Holder pursuant to the September Note
by January 19, 2019.

 

  d. The Company has agreed, if required, to file a proxy statement for a
special meeting at which stockholder approval for the transactions contemplated
hereby shall be required by the rules of the NYSE American.  If requested by the
Holder, the Company shall file the preliminary proxy statement within thirty
(30) days of such request by the Holder.  In such event, the Company shall use
its best efforts to have such preliminary proxy statement cleared by the
Securities and Exchange Commission (the “SEC”) as soon as reasonably
practicable.  

 

5.       Effect of Amendment; References.

 

a.Except as expressly amended hereby, all of the terms and conditions of the May
Note, the July Note and the September Note shall remain unchanged and in full
force and effect and the Company hereby reaffirms its obligations under the May
Note, the July Note and the September Note, as amended by this Amendment, as
applicable, without defense, right of set off or recoupment, claim or
counterclaim of any kind or nature (and to the extent there exists any such
defense, right of set off or recoupment, claim or counterclaim on the date
hereof, the same is hereby forever released, discharged and waived by the
Company). The Company hereby reaffirms as of the date hereof its representations
and warranties under each of the Transaction Documents.

 

b.This Amendment (i) is limited precisely as specified herein and does not
constitute nor shall be deemed to constitute a modification, acceptance or
waiver of any other provision of the May Note, the July Note and the September
Note, (ii) is not intended to be, nor shall it be construed to create, a
novation or an accord and satisfaction of any obligation or liability of the
Company under the May Note, the July Note and the September Note, and (iii)
shall not prejudice or be deemed to prejudice any rights or remedies the Holder
may now have or may in the future have under or in connection with the May Note,
the July Note and the September Note.

 

c.All references in any Transaction Document to any other Transaction Document
amended hereby shall be deemed to be a reference to such Transaction Document as
amended by this Amendment, if and as applicable.

 



-4- 

 

 

6.       Miscellaneous.

 

a.This Amendment shall be governed by and construed in accordance with the laws
of the state provided in the May Agreement.

 

b.This Amendment may be executed in counterparts, each of which when so executed
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as a
delivery of a manually executed counterpart thereof.

 

c.The Company shall reimburse the Holder for its reasonable costs in entering
into this Amendment in addition to any other reasonable costs incurred by the
Holder and not paid by the Company by January 15, 2019.

 

d.Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release disclosing the material terms of the transactions contemplated
hereby, and (b) by the Trading Day immediately following the date hereof, file a
Current Report on Form 8-K, including the transaction documents as exhibits
thereto, with the SEC. In addition, upon any amendment of this Agreement and
upon notice made to the Company by the Holder, the Company shall (a) by 9:30
a.m. (New York City time) on the Trading Day immediately following the date of
such amendment, issue a press release disclosing the material terms of the
transactions contemplated thereby, and (b) by the Trading Day immediately
following the date of such amendment, file a Current Report on Form 8-K,
including the transaction documents as exhibits thereto, with the SEC.



 

[Remainder of page intentionally blank.]

 



-5- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized
representatives on the date first written above.

 

 

 

       

DPW HOLDINGS, INC.



          By: Name: Milton C. Ault III       Title: Chief Executive Officer    
   

 

 

 

 

 

  DOMINION CAPITAL LLC           By: Name: Mikhail Gurevich       Title:
Managing Member, Dominion Capital Holdings LLC as
Managing Member of Dominion Capital LLC        

 



 

-6-



 

 